Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The Remarks, Claims, and Request for Continued Examination filed on 07/02/21 are acknowledged.
Claims 1-24 are pending. Claim 1 was previously withdrawn from consideration. 
There were no claim amendments. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/02/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph A. Mahoney on 07/09/21.
The application has been amended as follows:
Cancel withdrawn claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments (Pages 12-16, filed 07/02/21) regarding the foil chamber containing a dead volume of at least 3 mL, specifically about the residual water removed in the Kanios reference (Kanios et al. US 2002/0168401 A1) via a different mechanism were persuasive. Water removal from the transdermal drug delivery device in the Kanios reference occurs by allowing the water to escape through a water vapor permeable pouch and then collected in a larger package with a desiccant, and not by the presence of the dead volume in the foil chamber, as recited in the instant claims. 
An updated prior art search did not disclose a reference that teaches a biologically active agent delivery device manufactured according to steps a. – d., wherein in step d. the foil chamber contains a dead volume of at least 3 mL, as recited in the instant claims. 
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARADHANA SASAN/Primary Examiner, Art Unit 1615